DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on July 15, 2021.  Claims 2, 3, 6, 8 and 19 have been cancelled.  Thus, claims 1, 4, 5, 7, 9-18 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas C. Ulen (Reg. No. 78,519) on September 14, 2021.
The application has been amended as follows: 
7. (Amended) The method of claim [[6]]1, wherein the loading the ground truth data comprises loading signal values received from at least one calibrated sensor.

Allowable Subject Matter
Claims 1, 4, 5, 7, 9-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0180420 to Korenberg, discloses passing training input values through each model, compare the resulting model output values with the corresponding actual training output values, and continue. In this way, the models become more and more likely to be effective models. Then, to predict the output corresponding to new input values, average the corresponding outputs of the models. We can keep adding some further models, each time assessing their ability to predict desired output values not used to find those models. This can also be done using mixture particle filtering. For example, we can add further models whose importance will be weighed by their ability to predict the most recent desired output values, plus models trained on more recent data. This helps to adjust to a changing relation between the system input and the desired system output. (See paragraph [0040]).   
With respect to independent claim 1, Korenberg, taken singly or in combination with other prior art of record, does not disclose or teach loading the plurality of sensor values and a plurality of true sensor values into a deep learning algorithm deployed in one or more processors, wherein loading the plurality of true sensor values comprises loading ground truth data including signal values from a rate table, in combination with other limitations of the claim.
With respect to independent claim 11, Korenberg, taken singly or in combination with other prior art of record, does not disclose or teach one or more sensors configured to measure one or 
With respect to independent claim 17, Korenberg, taken singly or in combination with other prior art of record, does not disclose or teach a deep neural network (DNN) configured to receive the plurality of acceleration values and the plurality of angular rate values and generate a plurality of enhanced compensated signals at an output of the IMU, wherein the DNN comprises a recurrent neural network (RNN), in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661